As Filed with the Securities and Exchange Commission on January 3, 2011. File No. 811- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940, as amended, and in connection with such notification of registration submits the following information: Name: WELLS FARGO FAMILY OFFICE FUND I, LLC Address of Principal Business Office (No. & Street, City, State, Zip Code): c/o WELLS FARGO ALTERNATIVE ASSET MANAGEMENT, LLC, MAC A0119-291, , 29th FLOOR, SAN FRANCISCO, CA 94105 Telephone Number (including area code): (415) 371-4000 Name and address of agent for service of process: EILEEN ALDEN, MAC A0119-291, , 29TH FLOOR, SAN FRANCISCO, CA 94105 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES|X|NO || SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, as amended, the undersigned has caused this Notification of Registration to be duly signed on its behalf in the City of San Francisco and the State of California on the 3rd day of January, 2011. WELLS FARGO FAMILY OFFICE FUND I, LLC By:/s/ Daniel J. Rauchle Daniel J. Rauchle President
